Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 12/30/2021 is acknowledged.
Applicant’s election provides insight as to which claims, according to the applicant, read on the elected species.  That is, applicant states that claims 1-4, 7-9, and 11-15 read on the elected species, with claims 5, 6, and 10 being withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4, 7-9 and 11-15 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “a contact tip forming a first end and a second end forming a convex surface surrounding the longitudinal axis at the first end of the contact tip” renders the claim indefinite as it is unclear what is meant by the second end forming a convex surface at the first end of the contact tip.  Here, the presumption is that the first end and the second end refer to different ends of the contact tip.  The 
	Regarding claim 8, the recitation of “…the second passageway segment is formed as a radial passageway through the tip intersecting the second passageway segment…” renders the claim indefinite as “the tip” lacks proper antecedent basis as it is unclear if the “tip” refers to the contact tip or to another tip.  It is unclear what tip is intersecting the second passageway segment as the contact tip of the claimed invention forms, or otherwise includes, the second passageway segment.  Furthermore, the second passageway segment being formed as a radial passageway through the tip intersecting the second passageway segment creates confusion it appears the second passageway segment is being defined by itself, the second passageway segment.
	Regarding claim 8, the recitation of “a central electrode bore extending from the first passageway segment to the contact tips second end” renders the claim indefinite as it is unclear if “central electrode bore” refers to the same recited in claim 1 or if there are two distinct electrode bores.
	Regarding claim 9, the recitation of “a contact tip forming a first end and a second end forming a convex surface surrounding the longitudinal axis at the first end of the contact tip” renders the claim indefinite as it is unclear what is meant by the second 
	Regarding claim 9, the recitation of “exit at the contact tip at least at second end” renders the claim indefinite as it is unclear if the “second end” is referring to the second end of the contact tip, the second end of the diffuser body, or a combination of the two.
	Regarding claim 11, the recitation of “a contact tip forming a first end and a second end forming a convex surface surrounding the longitudinal axis at the first end of the contact tip” renders the claim indefinite as it is unclear what is meant by the second end forming a convex surface at the first end of the contact tip.  Here, the presumption is that the first end and the second end refer to different ends of the contact tip.  The second end forming a convex surface at the first end of the contact tip creates confusion as to whether or not the first end and second end are, in fact, referring to different ends of the contact tip.  For instance, assuming that the first end and second end refer to opposite ends of the contact tip, in what way does the second end, being at the opposite end of the contact tip relative to the first end, form a convex surface at the first 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. Publication 2016/0311050), hereinafter Cooper, in view of Hassan et al. (U.S. Publication 2015/0136747), hereinafter Hassan.
Regarding claim 1, Cooper teaches an end assembly for an arc welding device (para. 0002; “The present invention relates to an end assembly for use in a welding device. In particular, the present invention relates to end assembly having an insert for controlling the flow of gas during welding. Further the present invention relates to a Fig. 1) including a gooseneck (gooseneck 12) having an internal passageway (14) for conducting a shielding gas and a wire guide for guiding a consumable wire electrode (para. 0044; “passageway 14 of the gooseneck 12 is sized to enable the electrode 116 and gas 118 to move through the passageway 14 from the first end 12A to the second end 12B of the gooseneck 12”), comprising (Figs. 1-6)
a diffuser body (body defined by diffuser sleeve 20 and insert 40) having a first end and a second end (opposing first and second ends 20A and 20B) with a longitudinal axis (longitudinal axis A-A) extending therebetween (para. 0045), the diffuser body adapted to be connected to the gooseneck at the first end of the diffuser body (para. 0045; “It is understood that the diffuser sleeve 20 can be secured on the second end 12B of the gooseneck 12 by any means well known in the art.”), the diffuser body forming an internal blind bore opening at the first diffuser body end (Fig. 4 and paragraph 0045; “The inner cavity 22 extends between the open first end 20A and the open second end 20B. The size and shape of the inner cavity 22 of the diffuser sleeve 20 varies depending on the type of gooseneck 12, the size of the insert 40 and the type of contact tip 32 used in the end assembly 10. In one embodiment, the inner cavity 22 at the first end 22A has an essentially cylindrical shape to connect to the essentially cylindrical shaped second end 12B of the gooseneck 12.”) (Here, the “internal blind bore opening at the first diffuser body end” is considered to correspond to the opening of inner cavity 22 at first end 20A where insert 40 resides), and forming internal threads (Fig. 3 and para. 0045; “The interior surface of the inner cavity 22 adjacent the second end 20B of the diffuser sleeve 20 has threads 31.”) 

    PNG
    media_image1.png
    285
    728
    media_image1.png
    Greyscale

Figure 3 of Cooper

and a concave surface adjacent (40D) to the second end (20B) of the diffuser body (20/40) surrounding the longitudinal axis (A-A), the diffuser body blind bore terminating at a central web (shown above; See also Fig. 6), at least one web bore within the web spaced from the longitudinal axis (para. 0048; “…at least one hole 44 extending therethrough. In one embodiment, the wall 42 has a plurality of holes 44. In one embodiment, the wall 42 has a cylindrical shape and the holes 44 are spaced apart around a perimeter of the wall 42 of the insert 40. In one embodiment, the holes 44 are evenly spaced around the perimeter of the wall. In one embodiment, the wall 42 has a cylindrical shape along the length and the holes 44 are spaced around a circumference of the wall 42 along a common plane perpendicular to the longitudinal axis of the insert 40. In one embodiment, the insert 40 has more than one hole and different holes 44 are located at different positions along the length of the insert 40 around a circumference of the wall 42 such that the holes 44 are in more than one plane perpendicular to the longitudinal axis of the insert 40. In one embodiment, the inner passageway 46 of the insert 40 extending along the length of the wall 42 has a cylindrical shape. The holes 44 in the wall 42 are in fluid communication with the inner para. 0049; “second section 46C of the inner passageway 46 of the insert 40 at the second end 40B is coaxial with the center bore 34 of the contact tip 32 to enable the electrode 116 to move smoothly through the inner passageway 46 of the insert 40 into the center bore 34 of the contact tip 32”), and 
a contact tip (Figs. 1-5; contact tip 32) forming a first end (32A or 32B) and a second end (32A or 32B) forming a convex surface surrounding the longitudinal axis at the first end of the contact tip (Figs. 3 and 6) and external threads (threads 32C), the diffuser body (20/40) adapted to receive the contact tip (32) in an assembled condition (Figs. 1-4) wherein the concave and convex surfaces are brought into mating contact (para. 0045; “…The first end 32A of the contact tip 32 extends into the inner cavity 22 of the diffuser sleeve 20 at the second end 20B of the diffuser sleeve 20. The center bore 34 of the contact tip 32 extends along the longitudinal axis of the contact tip 32. When the contact tip 32 is secured in the second end 20B of the diffuser sleeve 20, the center bore 34 of the contact tip 32 is coaxial with the longitudinal axis A-A of the diffuser sleeve 20. In one embodiment, the first end 32A of the contact tip 32 has threads 32C which mate with threads 31 on the interior surface of the inner cavity 22 of the diffuser sleeve 20…”) (para. 0049; “…the second end 40B of the insert 40 has an indention 40C with an inner surface 40D. In one embodiment, the indention 40C is radiused having a radiused inner surface 40D. In one embodiment, the inner surface 40D is radiused similar to the first end 32A of the contact tip 32. In one embodiment, the indention 40C has a first section spaced apart from the first end 40A of the insert 40 and a second section spaced adjacent the second end 40B of the Fig. 3), and when the contact tip (32) and diffuser body (20/40) are in the assembled condition (Fig. 3), the diffuser body and the contact tip forming a chamber (chamber 50; para. 0050), the contact tip forming at least one longitudinal first passageway segment oriented parallel to the longitudinal axis (para. 0045; “center bore 34 of the contact tip 32 extends along the longitudinal axis of the contact tip 32. When the contact tip 32 is secured in the second end 20B of the diffuser sleeve 20, the center bore 34 of the contact tip 32 is coaxial with the longitudinal axis A-A of the diffuser sleeve 20”), the longitudinal first passageway segment (34) communicating with the contact tip first end and the chamber, wherein2Appin. No. 16/597,366Attorney Docket No. 91694-082 the shielding gas flowing into the diffuser body passes through the diffuser body web bores into the chamber (para. 0008; “…gas flows from the gas supply through the passageway of the gooseneck into the inner passageway of the insert or diffuser. The gas flows to the diffuser section of the inner passageway and exits the inner passageway into the chamber through the hole or holes in the wall of the insert or in the diffuser. The gas is held or trapped in the chamber and moves in the chamber. In one embodiment, the velocity of the gas in the chamber is changed and controlled. In one embodiment, the chamber changes a velocity of the gas so that a velocity of the gas exiting the chamber is different from a velocity of the gas entering the chamber…”).
Cooper is silent on a second passageway segment formed within the contact tip communicating with the longitudinal first passageway segment and an outside surface 

    PNG
    media_image2.png
    733
    430
    media_image2.png
    Greyscale

Figure 5 of Hassan

Hassan teaches that it is known in the art of arc welding devices (para. 0002; “arc welding apparatuses such as Metal Insert Gas (MIG) or Gas Metal Arc Welding (GMAW) welding guns including consumables for generating welding arc and diffusing Figures 1-5; contact tip 24) for the contact tip (24) to form a longitudinal first passageway segment (passageway 38, vertical annotated arrow) oriented parallel to the longitudinal axis (Fig. 5, C) and a second passageway segment (Fig. 5; apertures 54; horizontal annotated arrow) formed within the contact tip communicating with the longitudinal first passageway segment and an outside surface of the contact tip (para. 0062; “plurality of apertures 54 extend through the outer wall 50 of the cylindrical body 36 into the internal cavity 38 and are located between the proximal end portion 44 and the distal end portion 46”), wherein2Appin. No. 16/597,366Attorney Docket No. 91694-082 the shielding gas flowing into the diffuser body passes into and through the first and second passageway segments to exit the contact tip (para. 0062; “During operation, the shielding gas is directed from the internal passageway 30 of the conductor tube 14 into the internal cavity 38 of the contact tip-diffuser 24. The shielding gas is then directed outside the contact tip-diffuser 24 through the plurality of apertures 54 to form a blanket of shielding gas surrounding the contact tip-diffuser 24 and between the contact tip-diffuser 24 and the nozzle 22”) (para. 0063; “By directing the shielding gas from inside the contact tip-diffuser 24 to outside the contact tip-diffuser 24 and making the shielding gas in direct contact with the contact tip-diffuser, the contact tip-diffuser 24 can be more efficiently cooled by the shielding gas. Heat transfer from the contact tip-diffuser 24 to the shielding gas can be achieved via thermal conduction and convection, as opposed to thermal radiation or convection in the prior art arc welding apparatuses where the shielding gas does not flow through the contact tip. Moreover, according to the present disclosure, the shielding gas provides cooling both inside and outside the contact tip-diffuser 24 and thus can more quickly remove heat from the contact tip-diffuser 24”).  

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cooper with Hassan, by adding to the contact tip and modifying the shielding gas flow path of Cooper, with the contact tip having a first and second passageway segments in fluid communication with the shielding gas of Hassan, in order to provide a contact tip having passageway segments that allow for the shielding gas to directly contact the contact tip, thereby allowing the contact tip to be more efficiently cooled during operation.
Regarding claim 2 the primary combination, as applied in claim 1, teaches each claimed limitation.
Cooper further teaches wherein the diffuser body forms at least one radial bore extending between the diffuser body blind bore and an outside surface of the diffuser body for conducting the shielding gas flowing inside the blind bore (para. 0045; “he wall 28 has a plurality of holes 30 spaced around the perimeter of the wall 28. The holes 30 in the wall 28 are in fluid communication with the inner cavity 22”) (para. 0046; “hole 30 in the wall 28 of the diffuser sleeve 20 is in fluid communication with the gas channel 38 of the nozzle 36”).  
Regarding claim 4, the primary combination, as applied in claim 2, teaches each claimed limitation.
Cooper further teaches wherein the welding device further has a nozzle (fig. 1; nozzle 36) surrounding the diffuser body (20/40) and the contact tip (32) and forming an gas channel 38) with the diffuser body and the contact tip whereby the shielding gas flowing through the diffuser body radial bore flows into the annular clearance and toward the contact tip second end (para. 0046; “The nozzle 36 has a first end 36A and an open second end 36B with a gas channel 38 extending therebetween. The first end 36A of the nozzle 36 is connected to the first portion 24 of the diffuser sleeve 20. When the nozzle 36 is secured on the diffuser sleeve 20, the nozzle 36 extends outward from the first end 36A along the diffuser sleeve 20 toward the second end 36B and toward the second portion 26 of the diffuser sleeve 20 so that the wall 28 of the diffuser sleeve 20 is in the gas channel 38 and the hole 30 in the wall 28 of the diffuser sleeve 20 is in fluid communication with the gas channel 38 of the nozzle 36. The nozzle 36 extends along the contact tip 32 so that the contact tip 32 is in the gas channel 38…”).  
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Cooper further teaches wherein the longitudinal first passageway segment (34) opens (open in order for communication with the central bore) at the contact tip first end radially inside (Fig. 3) the diffuser body concave surface (40D).  
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.
Cooper further teaches wherein the first passageway segment (34) is formed as a central longitudinal bore segment coaxial (Fig. 3) with the longitudinal axis (A-A) (para. 0045; “the center bore 34 of the contact tip 32 is coaxial with the longitudinal axis A-A”) providing for the passage of the wire electrode and providing an annular para. 0049; “the inner passageway 46 of the insert 40 at the second end 40B is coaxial with the center bore 34 of the contact tip 32 to enable the electrode 116 to move smoothly through the inner passageway 46 of the insert 40 into the center bore 34 of the contact tip 32.”) (Bore 34 necessarily provides some clearance relative to the electrode in order for the electrode to move therethrough).

    PNG
    media_image2.png
    733
    430
    media_image2.png
    Greyscale

Figure 5 of Hassan
54; horizontal arrow) being formed as a radial passageway (radial relative to axis “C”) through the tip intersecting the second passageway segment and a central electrode bore (electrode bore; para. 0064 and 0083) extending from the first passageway segment to the contact tips second end (end 46), with the central electrode bore having a bore diameter less than a bore diameter of the first passageway segment (shown above).  
The advantage of having the central electrode bore having a diameter less than a bore diameter of the first passageway segment is in doing so would provide an electrode bore that reduces scraping and shaving of the electrode while providing sufficient contact for the electrode without hindering the shielding gas flowing into and out of the contact tip.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cooper with Hassan, by modifying the size/shape of the electrode bore of Cooper, with the teachings of Hassan, in order to provide an electrode bore that reduces scraping and shaving of the electrode while providing sufficient contact for the electrode without hindering the shielding gas flowing into and out of the contact tip.
Regarding claim 9, Cooper teaches an end assembly for an arc welding device (para. 0002; “The present invention relates to an end assembly for use in a welding device. In particular, the present invention relates to end assembly having an insert for controlling the flow of gas during welding. Further the present invention relates to a method for controlling the flow of gas to cool the welding device.”) of a type (Fig. 1) gooseneck 12) having an internal passageway (14) for conducting a shielding gas and a wire guide for guiding a consumable wire electrode (para. 0044; “passageway 14 of the gooseneck 12 is sized to enable the electrode 116 and gas 118 to move through the passageway 14 from the first end 12A to the second end 12B of the gooseneck 12”), comprising (Figs. 1-6)
a diffuser body (body defined by diffuser sleeve 20 and insert 40) having a first end and a second end (opposing first and second ends 20A and 20B) with a longitudinal axis (longitudinal axis A-A) extending therebetween (para. 0045), the diffuser body adapted to be connected to the gooseneck at the first end of the diffuser body (para. 0045; “It is understood that the diffuser sleeve 20 can be secured on the second end 12B of the gooseneck 12 by any means well known in the art.”), the diffuser body forming an internal blind bore opening at the first diffuser body end (Fig. 4 and paragraph 0045; “The inner cavity 22 extends between the open first end 20A and the open second end 20B. The size and shape of the inner cavity 22 of the diffuser sleeve 20 varies depending on the type of gooseneck 12, the size of the insert 40 and the type of contact tip 32 used in the end assembly 10. In one embodiment, the inner cavity 22 at the first end 22A has an essentially cylindrical shape to connect to the essentially cylindrical shaped second end 12B of the gooseneck 12.”) (Here, the “internal blind bore opening at the first diffuser body end” is considered to correspond to the opening of inner cavity 22 at first end 20A where insert 40 resides), and forming internal threads (Fig. 3 and para. 0045; “The interior surface of the inner cavity 22 adjacent the second end 20B of the diffuser sleeve 20 has threads 31.”) 

    PNG
    media_image1.png
    285
    728
    media_image1.png
    Greyscale

Figure 3 of Cooper

and a concave surface adjacent (40D) to the second end (20B) of the diffuser body (20/40) surrounding the longitudinal axis (A-A), the diffuser body blind bore terminating at a central web (shown above; See also Fig. 6), at least one web bore within the web spaced from the longitudinal axis (para. 0048; “…at least one hole 44 extending therethrough. In one embodiment, the wall 42 has a plurality of holes 44. In one embodiment, the wall 42 has a cylindrical shape and the holes 44 are spaced apart around a perimeter of the wall 42 of the insert 40. In one embodiment, the holes 44 are evenly spaced around the perimeter of the wall. In one embodiment, the wall 42 has a cylindrical shape along the length and the holes 44 are spaced around a circumference of the wall 42 along a common plane perpendicular to the longitudinal axis of the insert 40. In one embodiment, the insert 40 has more than one hole and different holes 44 are located at different positions along the length of the insert 40 around a circumference of the wall 42 such that the holes 44 are in more than one plane perpendicular to the longitudinal axis of the insert 40. In one embodiment, the inner passageway 46 of the insert 40 extending along the length of the wall 42 has a cylindrical shape. The holes 44 in the wall 42 are in fluid communication with the inner para. 0049; “second section 46C of the inner passageway 46 of the insert 40 at the second end 40B is coaxial with the center bore 34 of the contact tip 32 to enable the electrode 116 to move smoothly through the inner passageway 46 of the insert 40 into the center bore 34 of the contact tip 32”), and 
a contact tip (Figs. 1-5; contact tip 32) forming a first end (32A or 32B) and a second end (32A or 32B) forming a convex surface surrounding the longitudinal axis at the first end of the contact tip (Figs. 3 and 6) and external threads (threads 32C), the diffuser body (20/40) adapted to receive the contact tip (32) in an assembled condition (Figs. 1-4) wherein the concave and convex surfaces are brought into mating contact (para. 0045; “…The first end 32A of the contact tip 32 extends into the inner cavity 22 of the diffuser sleeve 20 at the second end 20B of the diffuser sleeve 20. The center bore 34 of the contact tip 32 extends along the longitudinal axis of the contact tip 32. When the contact tip 32 is secured in the second end 20B of the diffuser sleeve 20, the center bore 34 of the contact tip 32 is coaxial with the longitudinal axis A-A of the diffuser sleeve 20. In one embodiment, the first end 32A of the contact tip 32 has threads 32C which mate with threads 31 on the interior surface of the inner cavity 22 of the diffuser sleeve 20…”) (para. 0049; “…the second end 40B of the insert 40 has an indention 40C with an inner surface 40D. In one embodiment, the indention 40C is radiused having a radiused inner surface 40D. In one embodiment, the inner surface 40D is radiused similar to the first end 32A of the contact tip 32. In one embodiment, the indention 40C has a first section spaced apart from the first end 40A of the insert 40 and a second section spaced adjacent the second end 40B of the Fig. 3), and when the contact tip (32) and diffuser body (20/40) are in the assembled condition (Fig. 3), the diffuser body and the contact tip forming a chamber (chamber 50; para. 0050), the contact tip forming a central passageway adapted to receive the wire electrode coaxial with the longitudinal axis (para. 0045; “center bore 34 of the contact tip 32 extends along the longitudinal axis of the contact tip 32. When the contact tip 32 is secured in the second end 20B of the diffuser sleeve 20, the center bore 34 of the contact tip 32 is coaxial with the longitudinal axis A-A of the diffuser sleeve 20”) (para. 0049; “… second section 46C of the inner passageway 46 of the insert 40 at the second end 40B is coaxial with the center bore 34 of the contact tip 32 to enable the electrode 116 to move smoothly through the inner passageway 46 of the insert 40 into the center bore 34 of the contact tip 32…”), wherein2Appin. No. 16/597,366Attorney Docket No. 91694-082 the shielding gas flowing into the diffuser body passes through the diffuser body web bores into the chamber (para. 0008; “…gas flows from the gas supply through the passageway of the gooseneck into the inner passageway of the insert or diffuser. The gas flows to the diffuser section of the inner passageway and exits the inner passageway into the chamber through the hole or holes in the wall of the insert or in the diffuser. The gas is held or trapped in the chamber and moves in the chamber. In one embodiment, the velocity of the gas in the chamber is changed and controlled. In one embodiment, the chamber changes a velocity of the gas so that a velocity of the gas exiting the chamber is different from a velocity of the gas entering the chamber…”).


    PNG
    media_image3.png
    733
    430
    media_image3.png
    Greyscale

Figure 5 of Hassan
para. 0002; “arc welding apparatuses such as Metal Insert Gas (MIG) or Gas Metal Arc Welding (GMAW) welding guns including consumables for generating welding arc and diffusing shield gas.”) (Figures 1-5; contact tip 24) for the contact tip (24) to include central electrode passageway (taken as the passageway indicated by annotated vertical arrow, including section 38, 60, and 40) including at least one longitudinal passageway segment (bore 38), at least one second passageway segment (Fig. 5; apertures 54; horizontal annotated arrow) intersecting the first passageway segment (as shown above) (para. 0062; “plurality of apertures 54 extend through the outer wall 50 of the cylindrical body 36 into the internal cavity 38 and are located between the proximal end portion 44 and the distal end portion 46”), the central electrode passageway communicating with a contact tip first end (end 44) and a chamber (Fig. 4; 66 in communication with 30) and the contact tip second end, wherein2Appin. No. 16/597,366Attorney Docket No. 91694-082 the shielding gas flowing into the diffuser body passes into and through the central electrode passageway and the first and second passageway segments to exit the contact tip at least at second end (where the shielding gas exits) (para. 0062; “During operation, the shielding gas is directed from the internal passageway 30 of the conductor tube 14 into the internal cavity 38 of the contact tip-diffuser 24. The shielding gas is then directed outside the contact tip-diffuser 24 through the plurality of apertures 54 to form a blanket of shielding gas surrounding the contact tip-diffuser 24 and between the contact tip-diffuser 24 and the nozzle 22”) (para. 0063; “By directing the shielding gas from inside the contact tip-diffuser 24 to outside the contact tip-diffuser 24 and making the shielding gas in direct contact with the contact tip-diffuser, the contact tip-diffuser 24 can be more efficiently 
The advantage of combining the teachings of Hassan is that in doing so would allow the shielding gas to directly contact the contact tip, thereby allowing the contact tip to be more efficiently cooled during operation.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cooper with Hassan, by adding to the central electrode bore and modifying the shielding gas flow path of Cooper, with the contact tip having a first and second passageway segments in fluid communication with the shielding gas of Hassan, in order to provide a contact tip having passageway segments that allow for the shielding gas to directly contact the contact tip, thereby allowing the contact tip to be more efficiently cooled during operation.
Regarding claim 11, Cooper teaches an end assembly for an arc welding device (para. 0002; “The present invention relates to an end assembly for use in a welding device. In particular, the present invention relates to end assembly having an insert for controlling the flow of gas during welding. Further the present invention relates to a method for controlling the flow of gas to cool the welding device.”) of a type (Fig. 1) including a gooseneck (gooseneck 12) having an internal passageway (14) for conducting a shielding gas and a wire guide for guiding a consumable wire electrode para. 0044; “passageway 14 of the gooseneck 12 is sized to enable the electrode 116 and gas 118 to move through the passageway 14 from the first end 12A to the second end 12B of the gooseneck 12”), comprising (Figs. 1-6)
a diffuser body (body defined by diffuser sleeve 20 and insert 40) having a first end and a second end (opposing first and second ends 20A and 20B) with a longitudinal axis (longitudinal axis A-A) extending therebetween (para. 0045), the diffuser body adapted to be connected to the gooseneck at the first end of the diffuser body (para. 0045; “It is understood that the diffuser sleeve 20 can be secured on the second end 12B of the gooseneck 12 by any means well known in the art.”), the diffuser body forming an internal blind bore opening at the first diffuser body end (Fig. 4 and paragraph 0045; “The inner cavity 22 extends between the open first end 20A and the open second end 20B. The size and shape of the inner cavity 22 of the diffuser sleeve 20 varies depending on the type of gooseneck 12, the size of the insert 40 and the type of contact tip 32 used in the end assembly 10. In one embodiment, the inner cavity 22 at the first end 22A has an essentially cylindrical shape to connect to the essentially cylindrical shaped second end 12B of the gooseneck 12.”) (Here, the “internal blind bore opening at the first diffuser body end” is considered to correspond to the opening of inner cavity 22 at first end 20A where insert 40 resides), and forming internal threads (Fig. 3 and para. 0045; “The interior surface of the inner cavity 22 adjacent the second end 20B of the diffuser sleeve 20 has threads 31.”) 

    PNG
    media_image1.png
    285
    728
    media_image1.png
    Greyscale

Figure 3 of Cooper

and a concave surface adjacent (40D) to the second end (20B) of the diffuser body (20/40) surrounding the longitudinal axis (A-A), the diffuser body blind bore terminating at a central web (shown above; See also Fig. 6), at least one web bore within the web spaced from the longitudinal axis (para. 0048; “…at least one hole 44 extending therethrough. In one embodiment, the wall 42 has a plurality of holes 44. In one embodiment, the wall 42 has a cylindrical shape and the holes 44 are spaced apart around a perimeter of the wall 42 of the insert 40. In one embodiment, the holes 44 are evenly spaced around the perimeter of the wall. In one embodiment, the wall 42 has a cylindrical shape along the length and the holes 44 are spaced around a circumference of the wall 42 along a common plane perpendicular to the longitudinal axis of the insert 40. In one embodiment, the insert 40 has more than one hole and different holes 44 are located at different positions along the length of the insert 40 around a circumference of the wall 42 such that the holes 44 are in more than one plane perpendicular to the longitudinal axis of the insert 40. In one embodiment, the inner passageway 46 of the insert 40 extending along the length of the wall 42 has a cylindrical shape. The holes 44 in the wall 42 are in fluid communication with the inner para. 0049; “second section 46C of the inner passageway 46 of the insert 40 at the second end 40B is coaxial with the center bore 34 of the contact tip 32 to enable the electrode 116 to move smoothly through the inner passageway 46 of the insert 40 into the center bore 34 of the contact tip 32”), and 
a contact tip (Figs. 1-5; contact tip 32) forming a first end (32A or 32B) and a second end (32A or 32B) forming a convex surface surrounding the longitudinal axis at the first end of the contact tip (Figs. 3 and 6) and external threads (threads 32C), the diffuser body (20/40) adapted to receive the contact tip (32) in an assembled condition (Figs. 1-4) wherein the concave and convex surfaces are brought into mating contact (para. 0045; “…The first end 32A of the contact tip 32 extends into the inner cavity 22 of the diffuser sleeve 20 at the second end 20B of the diffuser sleeve 20. The center bore 34 of the contact tip 32 extends along the longitudinal axis of the contact tip 32. When the contact tip 32 is secured in the second end 20B of the diffuser sleeve 20, the center bore 34 of the contact tip 32 is coaxial with the longitudinal axis A-A of the diffuser sleeve 20. In one embodiment, the first end 32A of the contact tip 32 has threads 32C which mate with threads 31 on the interior surface of the inner cavity 22 of the diffuser sleeve 20…”) (para. 0049; “…the second end 40B of the insert 40 has an indention 40C with an inner surface 40D. In one embodiment, the indention 40C is radiused having a radiused inner surface 40D. In one embodiment, the inner surface 40D is radiused similar to the first end 32A of the contact tip 32. In one embodiment, the indention 40C has a first section spaced apart from the first end 40A of the insert 40 and a second section spaced adjacent the second end 40B of the Fig. 3), and when the contact tip (32) and diffuser body (20/40) are in the assembled condition (Fig. 3), the diffuser body and the contact tip forming a chamber (chamber 50; para. 0050), the contact tip forming at least one longitudinal first passageway segment oriented coaxial with the longitudinal axis (para. 0045; “center bore 34 of the contact tip 32 extends along the longitudinal axis of the contact tip 32. When the contact tip 32 is secured in the second end 20B of the diffuser sleeve 20, the center bore 34 of the contact tip 32 is coaxial with the longitudinal axis A-A of the diffuser sleeve 20”), the longitudinal first passageway segment (34) communicating with the contact tip first end and the chamber and adapted to receive the wire electrode (para. 0049; “… second section 46C of the inner passageway 46 of the insert 40 at the second end 40B is coaxial with the center bore 34 of the contact tip 32 to enable the electrode 116 to move smoothly through the inner passageway 46 of the insert 40 into the center bore 34 of the contact tip 32…”), wherein2Appin. No. 16/597,366Attorney Docket No. 91694-082 the shielding gas flowing into the diffuser body passes through the diffuser body web bores into the chamber (para. 0008; “…gas flows from the gas supply through the passageway of the gooseneck into the inner passageway of the insert or diffuser. The gas flows to the diffuser section of the inner passageway and exits the inner passageway into the chamber through the hole or holes in the wall of the insert or in the diffuser. The gas is held or trapped in the chamber and moves in the chamber. In one embodiment, the velocity of the gas in the chamber is changed and controlled. In one embodiment, the chamber changes a velocity of the gas so that a 
Cooper is silent on a second passageway segment formed within the contact tip intersecting with and communicating with the longitudinal first passageway segment and an outside surface of the contact tip, wherein2Appin. No. 16/597,366Attorney Docket No. 91694-082 the shielding gas flowing into the diffuser body passes into and through the first and second passageway segments to exit the contact tip.  

    PNG
    media_image3.png
    733
    430
    media_image3.png
    Greyscale

Figure 5 of Hassan
para. 0002; “arc welding apparatuses such as Metal Insert Gas (MIG) or Gas Metal Arc Welding (GMAW) welding guns including consumables for generating welding arc and diffusing shield gas.”) (Figures 1-5; contact tip 24) for the contact tip (24) to form a longitudinal first passageway segment (passageway 38, vertical annotated arrow) oriented coaxial with the longitudinal axis (Fig. 5, C) and a second passageway segment (Fig. 5; apertures 54; horizontal annotated arrow) formed within the contact tip intersecting and communicating with the longitudinal first passageway segment and an outside surface of the contact tip (para. 0062; “plurality of apertures 54 extend through the outer wall 50 of the cylindrical body 36 into the internal cavity 38 and are located between the proximal end portion 44 and the distal end portion 46”), wherein2Appin. No. 16/597,366Attorney Docket No. 91694-082 the shielding gas flowing into the diffuser body passes into and through the first and second passageway segments to exit the contact tip (para. 0062; “During operation, the shielding gas is directed from the internal passageway 30 of the conductor tube 14 into the internal cavity 38 of the contact tip-diffuser 24. The shielding gas is then directed outside the contact tip-diffuser 24 through the plurality of apertures 54 to form a blanket of shielding gas surrounding the contact tip-diffuser 24 and between the contact tip-diffuser 24 and the nozzle 22”) (para. 0063; “By directing the shielding gas from inside the contact tip-diffuser 24 to outside the contact tip-diffuser 24 and making the shielding gas in direct contact with the contact tip-diffuser, the contact tip-diffuser 24 can be more efficiently cooled by the shielding gas. Heat transfer from the contact tip-diffuser 24 to the shielding gas can be achieved via thermal conduction and convection, as opposed to thermal radiation or convection in the prior art arc welding apparatuses where the 
The advantage of combining the teachings of Hassan is that in doing so would allow the shielding gas to directly contact the contact tip, thereby allowing the contact tip to be more efficiently cooled during operation.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cooper with Hassan, by adding to the contact tip and modifying the shielding gas flow path of Cooper, with the contact tip having a first and second passageway segments in fluid communication with the shielding gas of Hassan, in order to provide a contact tip having passageway segments that allow for the shielding gas to directly contact the contact tip, thereby allowing the contact tip to be more efficiently cooled during operation.
Regarding claim 12, the primary combination, as applied to claim 11, teaches each claimed limitation.

    PNG
    media_image4.png
    733
    430
    media_image4.png
    Greyscale

Figure 5 of Hassan

Hassan teaches wherein the first longitudinal passageway segment having two sections (indicated by smaller annotated arrows) with a first section (upper annotated arrow, defining bore 38) extending from a contact tip first end (end 44) to an intersection with the second passageway segment (as shown above) and a second section (lower annotated arrow, defining electrode passage 60/40) extending from the intersection to a contact tip second end (end 46), the second section having a bore diameter (indicated by bore 40) less than a bore diameter of the first section (as shown above) and adapted to closely receive and guide the wire electrode (para. 0064).  
The advantage of providing the second section with a diameter less than a bore diameter of the first section is in doing so would provide an electrode bore that reduces scraping and shaving of the electrode while providing sufficient contact for the electrode without hindering the shielding gas flowing into and out of the contact tip.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cooper with Hassan, by modifying the size/shape of the first passageway segment of Cooper, with the teachings of Hassan, in order to provide an electrode bore that reduces scraping and shaving of the electrode while providing sufficient contact for the electrode without hindering the shielding gas flowing into and out of the contact tip.
Regarding claim 13, the primary combination, as applied to claim 11, teaches each claimed limitation.

    PNG
    media_image5.png
    733
    430
    media_image5.png
    Greyscale

Figure 5 of Hassan

Hassan teaches wherein the second passageway is oriented perpendicular to the longitudinal axis (C) and intersects the surface of the contact tip surface at diametrically opposite positions (left and right sides shown above).  
Regarding claim 15, the primary combination, as applied to claim 13, teaches each claimed limitation.
	Hassan teaches wherein the surface of the contact tip is a side surface (side wall 50) of the contact tip between the first and second ends (44 and 46) of the contact tip.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. Publication 2016/0311050), hereinafter Cooper, in view of Hassan et al. (U.S. Publication 2015/0136747), hereinafter Hassan, and in further view of Zamuner (U.S. Publication 2007/0062922).
	Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the at least one web bore has a portion radially outside an outer diameter of the wire guide.  

    PNG
    media_image6.png
    503
    768
    media_image6.png
    Greyscale

Figure 2 of Zamuner

	Zamuner teaches that it is known in the art of arc welding devices (para. 0004; “ welding torch that protects the end of the torch from heat deterioration and damage by excessive spatter, while still maintaining essentially laminar flow of shielding gas to the welding operation.”) (Figures 1-2; wire guide 22 for feeding wire electrode W-para. 0032) for a diffuser (80) to include a web (manifold 110) including at least one web bore para. 0035; “…the primary function of diffuser 80 is to provide shielding gas at the welding operation. To accomplish this primary function, diffuser 80 has an annular manifold 110 with axially defined ports 112 intersecting a lower surface 114. Axially machined orifices 120 intersect axial ports 112 to provide the orifices for diffuser 80 to direct shielding gas into a cylindrical chamber 122.”) (web bore taken as the bore of manifold allowing the flow of gas therethrough). Zamuner teaches the at least one web bore has a portion radially outside (Fig. 2) an outer diameter of the wire guide (22).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cooper, as modified by Hassan, with Zamuner, by changing the size of the at least one web bore, relative to the outer diameter of the wire guide, of Cooper, with the teachings of Zamuner, for in doing so would merely amount to a change in size and/or shape of the at least one web bore, which is considered to be a matter of choice a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.  See MPEP 2144.04-IV-A/-B.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. Publication 2016/0311050), hereinafter Cooper, in view of Hassan et al. (U.S. Publication 2015/0136747), hereinafter Hassan.

    PNG
    media_image7.png
    733
    430
    media_image7.png
    Greyscale

Figure 5 of Hassan

Regarding claim 14, the primary combination, as applied to claim 13, teaches each claimed limitation including the second passageways being a pair of second passageways intersecting the first longitudinal passageway (Hassan; Fig. 5).
The contact tip embodiment of Fig. 5 of Hassan does not describe the pair of the second passageways being oriented perpendicular to one another and intersecting at the first longitudinal passageway.  

    PNG
    media_image8.png
    696
    429
    media_image8.png
    Greyscale

Figure 6 of Hassan

	Hassan teaches an alternative embodiment (Fig. 6; para. 0066) in which the pair of the second passageways are oriented (substantially) perpendicular to one another and intersect at the first longitudinal passageway.  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Cooper, as modified by Hassan (Fig. 5), with Hassan (Fig. 6), by changing the inclination of the pair of second passageways relative 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761